DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 1/14/2022. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species III, Figures 2, 2A and 4-6 (corresponding to claims 1-20) in the reply filed on 1/14/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity” in line 1 should be amended to recite ---an extremity of a patient---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity of a patient” in line 3 should be amended to recite ---the extremity of the patient---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a patient’s body” in line 5 should be amended to recite ---the patient’s body---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity” in line 14 should be amended to recite ---the extremity of the patient---.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the downwardly sloped trough” in line 1 should be amended to recite ---the trough---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the base” in line 2 should be amended to recite ---the extremity-supporting base---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity” in line 1 should be amended to recite ---an extremity of a patient---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity of a patient” in line 3 should be amended to recite ---the extremity of the patient---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a patient’s body” in line 5 should be amended to recite ---the patient’s body---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity” in line 9 should be amended to recite ---the extremity of the patient---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity” in line 1 should be amended to recite ---an extremity of a patient---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an extremity of a patient” in lines 3-4 should be amended to recite ---the extremity of the patient---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a patient’s body” in line 5 should be amended to recite ---the patient’s body---.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites “a barrier shroud that at least partially covers an extremity on the support surface of the extremity-supporting base,” which is a claim limitation indicating that Applicant is attempting to claim an extremity (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 16 depends on claim 15 and therefore, includes the same error.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,792,066. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,792,066 recites all of the limitations of claims 1, 6 and 8 of the present invention. All claims depending on claim 1 are also rejected. Further, claim 3 of the present invention is anticipated by claim 23 of U.S. Patent No. 10,792,066, claim 7 of the present invention is anticipated by claim 24 of U.S. Patent No. 10,792,066, claim 9 of the present invention is anticipated by claim 8 of U.S. Patent No. 10,792,066, claim 10 of the present invention is anticipated by claim 11 of U.S. Patent No. 10,792,066, claim 11 of the present invention is anticipated by claim 15 of U.S. Patent No. 10,792,066 and claim 12 of the present invention is anticipated by claim 16 of U.S. Patent No. 10,792,066.
17.	Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,792,066. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,792,066 recites all of the limitations of claim 13 of the present invention. Claims 14-16 depend on claim 13 and therefore, are also rejected. Further, claim 15 of the present invention is anticipated by claim 17 of U.S. Patent No. 10,792,066 and claim 16 of the present invention is anticipated by claim 18 of U.S. Patent No. 10,792,066.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cardin (US 2010/0319707).
In regards to claim 1, Cardin teaches in Figure 1 an extremity-supporting base (inferior support 155; [0008] teaches “the inferior support may be used alone,” [0061] teaches “the inferior support 155 may be used alone, without the removable superior support 105” and [0054] teaches that the inferior support 155 can be used without the superior support 105 and thus, the inferior support 155 can be considered to be an independent and distinct support; inferior support 155 is capable of receiving an extremity thereon; [0054] teaches “the top surface of the inferior support 155 provides a surface for supporting a limb”) configured to support an extremity of a patient during tissue irrigation and debridement (inferior support 155 is capable of receiving a limb thereon during tissue irrigation and debridement), the extremity-supporting base (inferior support 155) having: a proximal end (trailing edge 180) positioned nearest a patient’s body during use (trailing edge 180 is capable of being positioned closest to a user’s body during use); a distal end (planar first end 162) opposite (as shown in Figure 1) the proximal end (trailing edge 180); a bottom surface (bottom 161); a support surface (straight furrow section 165); and a total of two opposing sidewalls (sides 156, 157) extending above (as shown in Figure 1) the support surface (straight furrow section 165) and longitudinally along sides of (Figure 1 teaches sides 156, 157 extending along the right and left sides of straight furrow section 165) the support surface (straight furrow section 165); the support surface (straight furrow section 165) and the two opposing sidewalls (sides 156, 157) forming a trough (straight furrow section 165 and sides 156, 157 are taught in Figure 1 to form a trough structure) of fixed length (as shown in Figure 1) longitudinally extending ([0057] teaches “a straight furrow section 165 extending from the planar leading edge 162, across the sloped surface 160 to the curved transition 170”) from a first point (a point on curved end 170) near (close to, as shown in Figure 1) the proximal end (trailing edge 180) of the extremity-supporting base (inferior support 155) to a second point (a point on planar first end 162) near the distal end (planar first end 162) of the extremity-supporting base (inferior support 155) and being adapted for placement and support of an extremity thereon ([0054] teaches “the top surface of the inferior support 155 provides a surface for supporting a limb”), the extremity-supporting base (inferior support 155) having a height that decreases (as shown in Figure 1) from the first point (a point on curved end 170) to the second point (a point on planar first end 162) so that the trough (straight furrow section 165 and sides 156, 157 are taught in Figure 1 to form a trough structure) slopes downwardly between (as shown in Figure 1) the first point (a point on curved end 170) and the second point (a point on planar first end 162), the extremity-supporting base (inferior support 155) being open at (inasmuch as the furrow section 185 of the trailing edge 180is not closed off by an obstructing structure that would prevent placement of a structure therethrough/thereon) the proximal end (trailing edge 180) and open at (inasmuch as the curve of the planar first end 162 is not closed off by an obstructing structure that would prevent placement of a structure therethrough/thereon) the distal end (planar first end 162) to enable fluid to move distally along the trough (straight furrow section 165 and sides 156, 157 are taught in Figure 1 to form a trough structure) toward and beyond (fluid is capable of moving down the trough toward and past an end of the trough that is at planar first end 162; fluid is capable of moving down the trough and leaving the trough at an end of the trough that is at planar first end 162) a distal end (end of the trough at planar first end 162) of the trough (straight furrow section 165 and sides 156, 157 are taught in Figure 1 to form a trough structure).
In regards to claim 2, Cardin teaches the apparatus of claim 1. Cardin teaches in Figure 1 that the downwardly sloped trough (straight furrow section 165 and sides 156, 157 are taught in Figure 1 to form a trough structure) providing a continuous support surface of fixed length that is downwardly angled at a constant angle of decline along an entirety of the trough to facilitate movement of fluid and tissue toward the distal end (end of the trough at planar first end 162) of the trough (straight furrow section 165 and sides 156, 157 are taught in Figure 1 to form a trough structure) during tissue irrigation and debridement (Figure 1 teaches the trough formed by straight furrow section 165 and sides 156, 157 having a continuous surface that is downwardly angled at a constant angle of decline along an entirety of the trough, which is capable of permitting movement of fluid and tissue down the trough toward the end of the trough at planar first end 162 during tissue irrigation and debridement).
In regards to claim 3, Cardin teaches the apparatus of claim 1. Cardin teaches in Figure 1 that the two opposing sidewalls (sides 156, 157) are parallel to each other.
In regards to claim 4, Cardin teaches the apparatus of claim 1. Cardin teaches in Figure 1 that the extremity-supporting base (inferior support 155) further including a sloped proximal surface (curved transitional furrow section 175) that slopes downwardly from (as shown in Figure 1) the first point (a point on curved end 170) toward (shown in Figure 1 to slope downwardly in the direction toward trailing edge 180) the proximal end (trailing edge 180).
In regards to claim 5, Cardin teaches the apparatus of claims 1 and 4. Cardin teaches in Figure 1 that the extremity-supporting base (inferior support 155) further including a curved cut-out portion (trailing edge furrow section 185) between (trailing edge furrow section 185 is shown in Figure 1 to have a length that extends between) the proximal end (trailing edge 180) of the base (inferior support 155) and the sloped proximal surface (curved transitional furrow section 175).
In regards to claim 11, Cardin teaches the apparatus of claim 1. Cardin teaches in [0052] and [0066] the extremity-supporting base (inferior support 155) comprising an open-cell foam material ([0066] teaches the lower extremity exerciser and positioning device 100 can be made of “open-celled foam;” [0052] teaches that the lower extremity exerciser and positioning device 100 includes inferior support 155).
In regards to claim 12, Cardin teaches the apparatus of claims 1 and 11.  Cardin teaches in [0052] and [0066] the extremity-supporting base (inferior support 155) further comprising a flexible fluid-impermeable coating on said open-cell foam material ([0066] teaches the lower extremity exerciser and positioning device 100 can be made of “open-celled foam” and can include “a washable, flexible cover (e.g., vinyl) that is impervious to water may be removably attached or permanently formed on (e.g., by coating, shrink wrapping or over molding) the device;” [0052] teaches that the lower extremity exerciser and positioning device 100 includes inferior support 155).
In regards to claim 13, Cardin teaches in Figure 1 an extremity-supporting base (inferior support 155; [0008] teaches “the inferior support may be used alone,” [0061] teaches “the inferior support 155 may be used alone, without the removable superior support 105” and [0054] teaches that the inferior support 155 can be used without the superior support 105 and thus, the inferior support 155 can be considered to be an independent and distinct support; inferior support 155 is capable of receiving an extremity thereon; [0054] teaches “the top surface of the inferior support 155 provides a surface for supporting a limb”) configured to support an extremity of a patient during tissue irrigation and debridement (inferior support 155 is capable of receiving a limb thereon during tissue irrigation and debridement), the extremity-supporting base (inferior support 155) having: a proximal end (trailing edge 180) positioned nearest a patient’s body during use (trailing edge 180 is capable of being positioned closest to a user’s body during use); and a distal end (planar first end 162) opposite (as shown in Figure 1) the proximal end (trailing edge 180), the extremity-supporting base (inferior support 155) forming a trough (straight furrow section 165) of fixed length extending from (as shown in Figure 1) a high point (as defined in the annotated copy of Figure 1 provided below) near (shown in Figure 1 to be positioned relatively close to) the proximal end (trailing edge 180) to a low point (as defined in the annotated copy of Figure 1 provided below) near (shown in Figure 1 to be positioned at) the distal end (planar first end 162) and configured to provide a support surface for an extremity (straight furrow section 165 is capable of receiving and supporting an extremity thereon), the trough (straight furrow section 165) sloping downwardly (as shown in Figure 1) from the high point (as defined in the annotated copy of Figure 1 provided below) to the low point (as defined in the annotated copy of Figure 1 provided below) at a constant angle of decline (as shown in Figure 1).

    PNG
    media_image1.png
    622
    593
    media_image1.png
    Greyscale

In regards to claim 14, Cardin teaches the apparatus of claim 13. Cardin teaches in [0052] and [0066] that the extremity-supporting base (inferior support 155) comprises an open-cell foam material ([0066] teaches the lower extremity exerciser and positioning device 100 can be made of “open-celled foam;” [0052] teaches that the lower extremity exerciser and positioning device 100 includes inferior support 155).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 10, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardin (US 2010/0319707) in view of Argenta et al. (US 5,807,230).
In regards to claim 6, Cardin teaches the apparatus of claim 1. Cardin does not teach a barrier shroud adapted to at least partially cover an extremity on the support surface of the extremity-supporting base.
However, Argenta et al. teaches in Figures 3 and 5A an analogous device with a barrier shroud (bag 14, draperies 25; column 5, lines 16-19 teaches the draperies 25 being attached to bag 14) adapted to at least partially cover an extremity on (column 5, lines 9-11 teaches that the draperies 25 are positioned “over the patient” positioned on the operating room table 17, which is also shown in Figures 3 and 5A; thus, draperies 25 are capable of being positioned over and covering at least a portion of an extremity) the support surface (top surface of operating room table 17) of the extremity-supporting base (operating room table 17).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the support surface of the extremity-supporting base of Cardin to include a barrier shroud adapted to at least partially cover an extremity on the support surface of the extremity-supporting base as taught by Argenta et al. because this element is known to minimize contamination of the extremity-supporting base, personnel, equipment or the room with blood and body fluids after surgery, as Argenta et al. teaches in the abstract, column 1, lines 54-55 and column 2, lines 10-14.
Since the extremity-supporting base (inferior support 155) of Cardin is taught for post-operative use (see [0077] of Cardin), such a modification would be beneficial.
In regards to claim 10, Cardin and Argenta et al. teach the apparatus of claims 1 and 6. Cardin does not teach the barrier shroud comprising a flexible sheet material.
However, Argenta et al. teaches in Figures 5A-5B and column 5, lines 4-6 an analogous device with the barrier shroud (bag 14, draperies 25) comprising a flexible sheet material (bag 14 and draperies 25 are shown in Figures 5A-5B to be structured as sheets of material that are capable of being flexed and therefore, must be made of flexible materials; column 5, lines 4-6 teaches bag 14 being made of “a strong lightweight plastic material, such as polyethylene,” which is shown in Figures 5A-5B to be flexible as previously discussed).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the barrier shroud of Cardin as modified by Argenta et al. to comprise a flexible sheet material as taught by Argenta et al. because this element is known to enable the barrier shroud to be lifted and gathered to encapsulate any collected contaminated fluids upon removal of the barrier shroud, as Argenta et al. teaches in columns 5-6, lines 64-5
In regards to claim 15, Cardin teaches the apparatus of claim 13. Cardin does not teach a barrier shroud that at least partially covers an extremity on the support surface of the extremity-supporting base.
However, Argenta et al. teaches in Figures 3 and 5A an analogous device with a barrier shroud (bag 14, draperies 25; column 5, lines 16-19 teaches the draperies 25 being attached to bag 14) that at least partially covers an extremity on (column 5, lines 9-11 teaches that the draperies 25 are positioned “over the patient” positioned on the operating room table 17, which is also shown in Figures 3 and 5A; thus, draperies 25 are capable of being positioned over and covering at least a portion of an extremity) the support surface (top surface of operating room table 17) of the extremity-supporting base (operating room table 17).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the support surface of the extremity-supporting base of Cardin to include a barrier shroud that at least partially covers an extremity on the support surface of the extremity-supporting base as taught by Argenta et al. because this element is known to minimize contamination of the extremity-supporting base, personnel, equipment or the room with blood and body fluids after surgery, as Argenta et al. teaches in the abstract, column 1, lines 54-55 and column 2, lines 10-14.
Since the extremity-supporting base (inferior support 155) of Cardin is taught for post-operative use (see [0077] of Cardin), such a modification would be beneficial.
In regards to claim 16, Cardin and Argenta et al. teach the apparatus of claims 13 and 14. Cardin does not teach the barrier shroud further comprising a drainage hole through which fluid and tissue can drain during tissue irrigation and debridement.
However, Argenta et al. teaches in Figure 3 and column 5, lines 22-30 an analogous device with the barrier shroud (bag 14, draperies 25) further comprising a drainage hole (drainage tube 26; column 5, lines 22-30 teaches the drainage tube 26 being positioned on bag 14) through which fluid and tissue can drain during tissue irrigation and debridement (drainage tube 26 is capable of receiving fluid and tissue therethrough during tissue irrigation and debridement).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the barrier shroud of Cardin as modified by Argenta et al. to include a drainage hole through which fluid and tissue can drain during tissue irrigation and debridement as taught by Argenta et al. because this element is known to carry collected fluids away from the barrier shroud, as Argenta et al. teaches in column 4, lines 8-10.

Claims 6, 7, 17, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardin (US 2010/0319707) in view of Matloub et al. (US 7,678,092).
In regards to claims 6 and 7, Cardin teaches the apparatus of claim 1. Cardin does not teach a barrier shroud adapted to at least partially cover an extremity on the support surface of the extremity-supporting base; and wherein the barrier shroud is adapted to fully enclose the extremity-supporting base including the bottom surface.
However, Matloub et al. teaches in Figures 1-4 an analogous device with a barrier shroud (fluid containment device 10) adapted to at least partially cover an extremity (as shown in Figures 2 and 3) on (Figure 3 teaches the user’s leg being positioned on, and thus supported by, semi-rigid support 26) the support surface (top surface of semi-rigid support 26) of the extremity-supporting base (semi-rigid support 26); and wherein the barrier shroud (fluid containment device 10) is adapted to fully enclose the extremity-supporting base (semi-rigid support 26) including the bottom surface (Figure 4 and column 3, lines 25-28 teach the semi-rigid support 26 being positioned within and enclosed by double-wall sleeve 27 of the fluid containment device 10; Figure 4 teaches the bottom surface of semi-rigid support 26 being covered by sleeve 27 of the fluid containment device 10).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the extremity-supporting base of Cardin to include a barrier shroud adapted to at least partially cover an extremity on the support surface of the extremity-supporting base; and wherein the barrier shroud is adapted to fully enclose the extremity-supporting base including the bottom surface as taught by Matloub et al. because this element is known to provide a barrier to a wound-care provider to the splash and spillage of contaminated irrigation fluids or body fluids and enclose said fluids for the safety of the wound-care provider, as Matloub et al. teaches in column 1, lines 42-46.
Since the extremity-supporting base (inferior support 155) of Cardin is taught for to be used “for other lower leg therapy” (see [0077] of Cardin), such a modification would be beneficial. Wound irrigation is a type of lower leg therapy, as shown in Figures 2 and 3 of Matloub et al.
In regards to claim 17, Cardin teaches in Figure 1 an extremity-supporting base (inferior support 155; [0008] teaches “the inferior support may be used alone,” [0061] teaches “the inferior support 155 may be used alone, without the removable superior support 105” and [0054] teaches that the inferior support 155 can be used without the superior support 105 and thus, the inferior support 155 can be considered to be an independent and distinct support; inferior support 155 is capable of receiving an extremity thereon; [0054] teaches “the top surface of the inferior support 155 provides a surface for supporting a limb”) configured and adapted to support an extremity of a patient during tissue debridement (inferior support 155 is capable of receiving a limb thereon during tissue debridement), the extremity-supporting base (inferior support 155) having: a proximal end (trailing edge 180) positioned nearest a patient’s body during use (trailing edge 180 is capable of being positioned closest to a user’s body during use), a distal end (planar first end 162) opposite (as shown in Figure 1) the proximal end (trailing edge 180), a bottom surface (bottom 161), and a trough (straight furrow section 165) forming a support surface of fixed length (as shown in Figure 1).
Cardin does not teach a barrier shroud positionable and adapted to fully enclose the extremity-supporting base, including the entire bottom surface, and adapted to at least partially enclose an extremity supported by the support surface of the extremity-supporting base; and a drainage passageway at or near a distal end of the barrier shroud that provides drainage of fluid and tissue during tissue irrigation and debridement.
However, Matloub et al. teaches in Figures 1-4 an analogous device with a barrier shroud (fluid containment device 10) positionable and adapted to fully enclose (Figure 4 and column 3, lines 25-28 teach the semi-rigid support 26 being positioned within and fully enclosed by double-wall sleeve 27 of the fluid containment device 10) the extremity-supporting base (semi-rigid support 26), including the entire bottom surface (Figure 4 teaches the bottom surface of semi-rigid support 26 being covered by sleeve 27 of the fluid containment device 10), and adapted to at least partially enclose (as shown in Figures 2 and 3) an extremity supported by (Figure 3 teaches the user’s leg being positioned on, and thus supported by, semi-rigid support 26) the support surface (top surface of semi-rigid support 26) of the extremity-supporting base (semi-rigid support 26); and a drainage passageway (drain 48, funnel device 50, hose 54) at or near (as shown in Figures 2 and 3) a distal end (distal portion 24) of the barrier shroud (fluid containment device 10) that provides drainage of fluid and tissue during tissue irrigation and debridement (as taught in column 4, lines 5-9).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the extremity-supporting base of Cardin to include a barrier shroud positionable and adapted to fully enclose the extremity-supporting base, including the entire bottom surface, and adapted to at least partially enclose an extremity supported by the support surface of the extremity-supporting base; and a drainage passageway at or near a distal end of the barrier shroud that provides drainage of fluid and tissue during tissue irrigation and debridement as taught by Matloub et al. because this element is known to provide a barrier to a wound-care provider to the splash and spillage of contaminated irrigation fluids or body fluids and enclose said fluids for the safety of the wound-care provider and further, assist in the removal of said fluids, as Matloub et al. teaches in column 1, lines 42-46 and column 4, lines 5-9.
Since the extremity-supporting base (inferior support 155) of Cardin is taught for to be used “for other lower leg therapy” (see [0077] of Cardin), such a modification would be beneficial. Wound irrigation is a type of lower leg therapy, as shown in Figures 2 and 3 of Matloub et al.
In regards to claim 18, Cardin and Matloub et al. teach the apparatus of claim 17. Cardin teaches in [0052] and [0066] the extremity-supporting base (inferior support 155) comprising an open-cell foam material ([0066] teaches the lower extremity exerciser and positioning device 100 can be made of “open-celled foam;” [0052] teaches that the lower extremity exerciser and positioning device 100 includes inferior support 155).
In regards to claim 19, Cardin and Matloub et al. teach the apparatus of claim 17.  Cardin teaches in Figure 1 that the distal end (planar first end 162) of the extremity-supporting base (inferior support 155) is open (inasmuch as the curve of the planar first end 162 is not closed off by an obstructing structure that would prevent placement of a structure therethrough/thereon) to enable fluid to move distally along the trough (straight furrow section 165) toward and beyond (fluid is capable of moving down the straight furrow section 165 toward and past an end of the straight furrow section 165 that is at planar first end 162; fluid is capable of moving down straight furrow section 165 and leaving straight furrow section 165 at an end of straight furrow section 165 that is at planar first end 162) a distal end (end of straight furrow section 165 at planar first end 162) of the trough (straight furrow section 165).

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardin (US 2010/0319707), in view of Argenta et al. (US 5,807,230) and further in view of Harty (US 6,405,389).
In regards to claims 8 and 9, Cardin and Argenta et al. teach the apparatus of claims 1 and 6. Cardin and Argenta et al. do not teach the barrier shroud including a drainage opening positioned to receive fluid passing distally beyond the distal end of the trough; and the barrier shroud including a wall or dam distal of the drainage opening and a drainage tube in fluid communication with the drainage opening.
However, Harty teaches in Figures 8 and 9 an analogous device (inasmuch as the abstract teaches the device being for accommodating, or supporting, various regions of the human body thereon) with the barrier shroud (liner 222) including a drainage opening (the opening in liner 222 into which fitting 228 is positioned; see annotated copy of Figure 8 provided below) positioned to receive fluid passing distally beyond (as shown in Figures 8 and 9, the notch 240/conduit 234/fitting 228 is positioned such that fluid is capable of passing therethrough from a location within the frame 212 to a location distal of (or, outside of) the distal end of the frame 212; the opening in liner 222 into which fitting 228 is positioned is capable of receiving this fluid therethrough) the distal end (as defined in the annotated copy of Figure 8 provided below) of the trough (frame 212; can be considered a trough inasmuch as frame 212 is shaped similarly to a trough; https://www.dictionary.com/browse/trough); and the barrier shroud (liner 222) including a wall  (as defined in the annotated copy of Figure 8 provided below) or dam distal of (as shown in Figure 8) the drainage opening (the opening in liner 222 into which fitting 228 is positioned; see annotated copy of Figure 8 provided below) and a drainage tube (conduit 234) in fluid communication with (as shown in Figure 8) the drainage opening (the opening in liner 222 into which fitting 228 is positioned; see annotated copy of Figure 8 provided below).

    PNG
    media_image2.png
    445
    582
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time of invention to modify the barrier shroud of Cardin as modified by Argenta et al. to provide the barrier shroud including a drainage opening positioned to receive fluid passing distally beyond the distal end of the trough; and the barrier shroud including a wall or dam distal of the drainage opening and a drainage tube in fluid communication with the drainage opening as taught by Harty because this element is known in the art to be a suitable and efficient configuration of the barrier shroud to facilitate removal of fluid from within the trough as needed in use.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardin (US 2010/0319707), in view of Matloub et al. (US 7,678,092) and further in view of Holloway et al. (US 5,381,562).
In regards to claim 20, Cardin and Matloub et al. teach the apparatus of claims 17 and 19.  Cardin and Matloub et al. do not teach that the drainage passageway is disposed distal of the distal end of the trough.
	However, Holloway et al. teaches in Figure 5 an analogous device wherein the drainage passageway (drainage system 80) is disposed distal of (left of) the distal end (leftmost end) of the trough (elevated platform portion 20; shown in Figures 3 and 5 to be structured as a trough).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify the drainage passageway of Cardin as modified by Matloub et al. such that the drainage passageway is disposed distal of the distal end of the trough as taught by Holloway et al. because this element is known to position the drainage passageway such that it can efficiently receive fluid from the trough for removal. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer (US 5,316,541)
Noeldner (US 5,241,958)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/30/2022